Exhibit 10.1

 

AMENDED AND RESTATED

INVESTMENT ADVISORY AGREEMENT

 

BETWEEN

 

RUNWAY GROWTH CREDIT FUND INC.

 

AND

 

RUNWAY GROWTH CAPITAL LLC

 

This Amended and Restated Investment Advisory Agreement (the “Agreement”) is
made this 12th day of September, 2017, by and between RUNWAY GROWTH CREDIT FUND
INC., a Maryland corporation (the “Company”), and RUNWAY GROWTH CAPITAL LLC, a
Delaware limited liability company (the “Adviser”).

 

WHEREAS, the Company is organized as a closed-end management investment fund
that has elected to be regulated as a business development company (“BDC”) under
the Investment Company Act of 1940, as amended (the “Investment Company Act”);
and

 

WHEREAS, the Adviser is an investment adviser that is registered under the
Investment Advisers Act of 1940, as amended (the “Advisers Act”); and

 

WHEREAS, the Company desires to retain the Adviser to furnish investment
advisory services to the Company on the terms and conditions hereinafter set
forth, and the Adviser wishes to be retained to provide such services.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1.Duties of the Adviser.

 

(a) The Company hereby retains the Adviser to act as the investment adviser to
the Company and to manage the investment and reinvestment of the assets of the
Company, subject to the supervision of the Board of Directors of the Company
(the “Board”), for the period and upon the terms herein set forth, (i) in
accordance with the investment objective, policies and restrictions that are set
forth in the Company’s registration statement on Form 10 (File No. 000-55544)
initially filed on February 12, 2016 (as the same shall be amended from time to
time); (ii) in accordance with all other applicable federal and state laws,
rules and regulations, and the Company’s charter and bylaws as the same shall be
amended from time to time; and (iii) in accordance with the Investment Company
Act. Without limiting the generality of the foregoing, the Adviser shall, during
the term and subject to the provisions of this Agreement, (i) determine the
composition of the portfolio of the Company, the nature and timing of the
changes therein and the manner of implementing such changes; (ii) identify,
evaluate and negotiate the structure of the investments made by the Company;
(iii) execute, close and monitor the Company’s investments; (iv) determine the
securities and other assets that the Company will purchase, retain, or sell; (v)
perform due diligence on prospective portfolio companies; and (vi) provide the
Company with such other investment advisory, research and related services as
the Company may, from time to time, reasonably require for the investment of its
funds. Subject to the supervision of the Board, the Adviser shall have the power
and authority on behalf of the Company to effectuate its investment decisions
for the Company, including the execution and delivery of all documents relating
to the Company’s investments and the placing of orders for other purchase or
sale transactions on behalf of the Company. In the event that the Company
determines to acquire debt financing, the Adviser shall arrange for such
financing on the Company’s behalf, subject to the oversight and approval of the
Board. If it is necessary for the Adviser to make investments on behalf of the
Company through a special purpose vehicle, the Adviser shall have authority to
create or arrange for the creation of such special purpose vehicle and to make
such investments through such special purpose vehicle (in accordance with the
Investment Company Act).

 



 

 

 

(b) The Adviser hereby accepts such employment and agrees during the term hereof
to render the services described herein for the compensation provided herein.

 

(c) The Adviser shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.

 

(d) The Adviser shall keep and preserve for the period required by the
Investment Company Act any books and records relevant to the provision of its
investment advisory services to the Company and shall specifically maintain all
books and records in accordance with Section 31(a) of the Investment Company
Act, and the rules and regulations promulgated thereunder, with respect to the
Company’s portfolio transactions and shall render to the Board such periodic and
special reports as the Board may reasonably request. The Adviser agrees that all
records that it maintains for the Company are the property of the Company and
shall surrender promptly to the Company any such records upon the Company’s
request, provided that the Adviser may retain a copy of such records.

 

2.Company’s Responsibilities and Expenses Payable by the Company.

 

All investment professionals of the Adviser and their respective staffs, when
and to the extent engaged in providing investment advisory and management
services hereunder, and the compensation and routine overhead expenses of such
personnel allocable to such services, shall be provided and paid for by the
Adviser and not by the Company. The Company shall bear all other costs and
expenses of its operations, administration and transactions, including (without
limitation) those relating to: organization and offering (in an amount of up to
$1,000,000); provided that the amount of initial organizational and offering
expenses in excess of $1,000,000 shall be paid by the Adviser); the Company’s
pro-rata portion of fees and expenses related to a Spin-Off transaction (as
defined below); calculating the Company’s net asset value (including the cost
and expenses of any independent valuation firm); fees and expenses payable to
third parties, including agents, consultants or other advisers, in connection
with monitoring financial and legal affairs for the Company and in providing
administrative services, monitoring the Company’s investments and performing due
diligence on the Company’s prospective portfolio companies or otherwise relating
to, or associated with, evaluating and making investments; interest payable on
debt, if any, incurred to finance the Company’s investments; sales and purchases
of shares of the Company’s common stock and other securities; investment
advisory and management fees; administration fees, if any, payable under the
administration agreement between the Company and the Company’s administrator,
Runway Administrator Services LLC (f/k/a GSV Credit Service Company, LLC) (the
“Administrator”), dated as of December 15, 2016 (the “Administration Agreement”)
(as the same shall be amended from time to time); transfer agent and custodial
fees; federal and state registration fees; all costs of registration and listing
the Company’s securities on any securities exchange; U.S. federal, state and
local taxes; fees and expenses of directors who are not parties to this
Agreement or “interested persons” (as such term is defined in Section 2(a)(19)
of the Investment Company Act) of any such party or an affiliate thereof (the
“Independent Directors”); costs of preparing and filing reports or other
documents required by the Securities and Exchange Commission (the “SEC”), the
Financial Industry Regulatory Authority or other regulators; costs of any
reports, proxy statements or other notices to stockholders, including printing
costs; the Company’s allocable portion of the fidelity bond, directors and
officers/errors and omissions liability insurance, and any other insurance
premiums; direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs; and all other expenses incurred by
the Company, the Adviser or the Administrator in connection with administering
the Company’s business, including payments under the Administration Agreement
between the Company and the Administrator, based upon the Company’s allocable
portion of the Administrator’s overhead in performing its obligations under the
Administration Agreement, including rent and the allocable portion of the cost
of the Company’s chief compliance officer and chief financial officer and their
respective staffs.

 



 2 

 

 

3.Compensation of the Adviser.

 

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (“Base
Management Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set
forth. The cost of both the Base Management Fee and the Incentive Fee will
ultimately be borne by the Company’s common stockholders. The Company shall make
any payments due hereunder to the Adviser or to the Adviser’s designee as the
Adviser may otherwise direct.

 

(a)The Base Management Fee shall be payable on the first day of each calendar
quarter and calculated as follows, based on the Capital Commitments (as defined
below) and assets purchased with borrowed funds or other forms of leverage
(collectively, the “Pre-Spin-Off Gross Assets”) during the preceding calendar
quarter:

 

(i)Until the earlier of (A) the consummation of an initial public offering
(“IPO”) of the Public Fund (as defined below) in connection with a Spin-Off
transaction) and (B) the earliest date at which (1) all Capital Commitments have
been called for investments and/or expenses and (2) the Company holds not more
than 10.0% of its total assets in cash, the Base Management Fee shall be an
amount equal to 0.4375% (1.75% annualized) of the Pre-Spin-Off Gross Assets at
the end of the most recently completed calendar quarter; provided, however, that
in no event shall the Base Management Fee payable in a calendar year exceed the
actual operating expenses incurred by the Adviser during such calendar year (the
“Management Fee Cap”). No later than March 31 of each calendar year, the Adviser
shall provide a reconciliation of the actual operating expenses incurred by the
Adviser for the prior calendar year and the Base Management Fee paid to the
Adviser for such prior calendar year. To the extent the Base Management Fee paid
to the Adviser for such prior calendar year exceeds the Management Fee Cap (the
“Excess Fee”) for such prior calendar year, the Management Fee payable to the
Adviser for the second calendar quarter and each subsequent quarter immediately
following such calendar year shall be reduced by the Excess Fee until such time
as the Excess Fee for the prior calendar year has been reduced to zero. For the
avoidance of doubt, actual operating expenses of the Adviser for a particular
year shall not include any reduction in Base Management Fees as a result of
Excess Fees paid by the Company. An example of how the Base Management Fee will
be calculated and paid and/or reduced pursuant to this Section 3(a)(i) is
included, for illustrative purposes only, as Exhibit A hereto.

 



 3 

 

 

(ii)Following the earlier of (A) consummation of an IPO of the Public Fund in
connection with a Spin-Off transaction and (B) the earliest date at which (1)
all Capital Commitments have been called for investments and/or expenses and (2)
the Company holds not more than 10.0% of its total assets in cash, the Base
Management Fee shall be an amount equal to 0.4375% (1.75% annualized) of the
Company’s average daily Gross Assets during the most recently completed calendar
quarter for so long as the aggregate amount of Gross Assets of the Company as of
the end of the most recently completed calendar quarter is less than
$500,000,000. For purposes of this Agreement, “Gross Assets” is defined as the
Company’s gross assets, including assets purchased with borrowed funds or other
forms of leverage, as of the end of the most recently completed fiscal quarter.
If the aggregate amount of Gross Assets as of the end of the most recently
completed calendar quarter is equal to or greater than $500,000,000, but less
than $1,000,000,000, the Base Management Fee shall be an amount equal to 0.40%
(1.60% annualized) of the average daily Gross Assets during the most recently
completed calendar quarter. If the aggregate amount of Gross Assets as of the
end of the most recently completed calendar quarter is equal to or greater than
$1,000,000,000, the Base Management Fee shall be an amount equal to 0.375%
(1.50% annualized) of the average daily Gross Assets during the most recently
completed calendar quarter.

 

For purposes of this Agreement, “Capital Commitments” shall mean the aggregate
amount of capital committed to the Company by investors as of the end of the
most recently completed calendar quarter. The Base Management Fee shall be
payable for the first partial quarter in which the initial closing of the
Company’s private placement of shares of its common stock occurs based on the
aggregate amount of Capital Commitments as of the initial closing of the private
placement, and shall be appropriately prorated for any partial month or quarter.

 

For purposes of this Agreement, a “Spin-Off transaction” includes a transaction
whereby the Company offers its stockholders the option to elect to either
(i) retain their ownership of shares of the Company’s common stock;
(ii) exchange their shares of the Company’s common stock for shares of common
stock in a newly formed entity (the “Public Fund”) that shall elect to be
regulated as a BDC under the Investment Company Act and treated as a regulated
investment company under Subchapter M of the Internal Revenue Code of 1986, as
amended, and shall use its commercially reasonable best efforts to complete an
IPO of shares of its common stock not later than three years after the Company’s
final closing of its private placement of shares of its common stock, which
closing shall occur no later than December 31, 2017; or (iii) exchange their
shares of the Company’s common stock for interests of one or more newly formed
entities (each, a “Liquidating Fund”) that shall each be organized as a limited
liability company, and which shall, among other things, seek to complete an
orderly wind down and/or liquidation of any such Liquidating Fund.

 



 4 

 

 

(b)The Incentive Fee shall consist of two parts, as follows:

 

(i)(A) The first part (the “Income Incentive Fee”) shall be calculated and
payable quarterly in arrears based on the Pre-Incentive Fee net investment
income for the immediately preceding fiscal quarter. Payments based on
Pre-Incentive Fee net investment income shall be based on the Pre-Incentive Fee
net investment income earned for the quarter. For this purpose, “Pre-Incentive
Fee net investment income” means interest income, dividend income and any other
income (including any other fees, such as commitment, origination, structuring,
diligence, managerial and consulting fees or other fees that the Company
receives from portfolio companies) accrued by the Company during the fiscal
quarter, minus the Company’s operating expenses for the quarter (including the
Base Management Fee, expenses payable under the Administration Agreement, and
any dividends paid on any issued and outstanding preferred stock, but excluding
the Incentive Fee); provided however, that Pre-Incentive Fee net investment
income shall be reduced by multiplying the Pre-Incentive Fee net investment
income earned for the quarter by a fraction, the numerator of which is the
Company’s average daily Gross Assets during the immediately preceding fiscal
quarter minus average daily borrowings during the immediately preceding fiscal
quarter, and the denominator of which is the Company’s average daily Gross
Assets during the immediately preceding fiscal quarter. Pre-Incentive Fee net
investment income includes, in the case of investments with a deferred interest
feature (such as original issue discount, debt instruments with pay in kind
interest and zero coupon securities), accrued income the Company has not yet
received in cash; provided, however, that the portion of the Income Incentive
Fee attributable to deferred interest features shall be paid, only if and to the
extent received in cash, and any accrual thereof shall be reversed if and to the
extent such interest is reversed in connection with any write off or similar
treatment of the investment giving rise to any deferred interest accrual,
applied in each case in the order such interest was accrued. Such subsequent
payments in respect of previously accrued income shall not reduce the amounts
payable for any quarter pursuant to this Section 3(b)(i)(A). Pre-Incentive Fee
net investment income does not include any realized capital gains, realized
capital losses or unrealized capital appreciation or depreciation.

 

(B) Pre-Incentive Fee net investment income, expressed as a rate of return on
the value of the Company’s net assets (defined as total assets less liabilities)
at the end of the immediately preceding fiscal quarter, shall be compared to a
“hurdle rate” of 2.0% per quarter (8.0% annualized). The Company shall pay the
Adviser an Income Incentive Fee with respect to the Company’s Pre-Incentive Fee
net investment income in each calendar quarter as follows: (1) no Income
Incentive Fee in any calendar quarter in which the Company’s Pre-Incentive Fee
net investment income does not exceed the hurdle rate of 2.0%; (2) 80% of the
Company’s Pre-Incentive Fee net investment income with respect to that portion
of such Pre-Incentive Fee net investment income, if any, that exceeds the hurdle
rate but is less than 2.667% in any calendar quarter (10.668% annualized) (the
portion of the Company’s Pre-Incentive Fee net investment income that exceeds
the hurdle but is less than 2.667% is referred to as the “catch-up”; the
“catch-up” is meant to provide the Adviser with 20.0% of the Company’s
Pre-Incentive Fee net investment income as if a hurdle did not apply if the
Company’s Pre-Incentive Fee net investment income exceeds 2.667% in any calendar
quarter (10.668% annualized)); and (3) 20.0% of the amount of the Company’s
Pre-Incentive Fee net investment income, if any, that exceeds 2.667% in any
calendar quarter (10.668% annualized) payable to the Adviser (once the hurdle is
reached and the catch-up is achieved, 20.0% of all Pre-Incentive Fee net
investment income thereafter is allocated to the Adviser);

 



 5 

 

 

provided that, until the consummation of an IPO of the Public Fund in connection
with a Spin-Off transaction, in the event that (a) the sum of the Company’s
cumulative net realized losses since the date of the Company’s election to be
regulated as a BDC exceeds 2.0% of the total non-control/non-affiliate
investments made by the Company since the date of the Company’s election to be
regulated as a BDC through the end of the quarter and (b) the Pre-Incentive Fee
net investment income adjusted to include any realized capital gains and losses
(“Adjusted Pre-Incentive Fee net investment income”), expressed as an annualized
rate of return on the value of the Company’s average daily net assets (defined
as total assets less liabilities), since the Company’s election to be regulated
as a BDC through the end of the quarter is less than 10%, no Income Incentive
Fee shall be payable for such quarter until the first subsequent quarter in
which either (x) the sum of the Company’s cumulative net realized losses since
the date of the Company’s election to be regulated as a BDC is equal to or less
than 2.0% of the total non-control/non-affiliate investments made by the Company
since the date of the Company’s election to be regulated as a BDC through the
end of such subsequent quarter or (y) the Adjusted Pre-Incentive Fee net
investment income, expressed as an annualized rate of return on the value of the
Company’s average daily net assets (defined as total assets less liabilities),
since the Company’s election to be regulated as a BDC through the of the end of
the quarter equals or exceeds 10%; provided, however, that in no event shall any
Income Incentive Fee be payable for any prior quarter after the three-year
anniversary of the end of such quarter; and

 

provided further that, after the consummation of an IPO of the Public Fund in
connection with a Spin-Off transaction, in the event that (a) the sum of the
Company’s cumulative net realized losses for the previous four fiscal quarters
or, if fewer than four fiscal quarters have passed since such IPO, that number
of fiscal quarters since such IPO (the “Look-Back Period”), exceeds 2.0% of the
total non-control/non-affiliate investments (i) made by the Company during the
Look-Back Period or (ii) transferred to the Public Fund in connection with a
Spin-Off transaction during the Look-Back Period and (b) the Adjusted
Pre-Incentive Fee net investment income, expressed as an annualized rate of
return on the value of the Company’s average daily net assets (defined as total
assets less liabilities), during the Look-Back Period is less than 10%, no
Income Incentive Fee shall be payable for such quarter until the first
subsequent quarter in which (x) the sum of the Company’s cumulative net realized
losses for the Look-Back Period is equal to or less than 2.0% of the total
non-control/non-affiliate investments (i) made by the Company during the
Look-Back Period or (ii) transferred to the Public Fund in connection with a
Spin-Off transaction during the Look-Back Period or (y) the Adjusted
Pre-Incentive Fee net investment income, expressed as an annualized rate of
return on the value of the Company’s average daily net assets (defined as total
assets less liabilities), during the Look-Back Period equals or exceeds 10%;
provided, however, that in no event shall any Income Incentive Fee be payable
for any prior quarter after the three-year anniversary of the end of such
quarter.

 



 6 

 

 

(C) The Income Incentive Fee shall be payable in connection with a Spin-Off
transaction. The Income Incentive Fee shall be calculated as of the date of the
completion of each Spin-Off transaction and shall equal the amount of Income
Incentive Fee that would be payable to the Adviser if (1) all of the Company’s
investments were liquidated for their current value and any unamortized deferred
portfolio investment-related fees would be deemed accelerated, (2) the proceeds
from such liquidation were used to pay all of the Company’s outstanding
liabilities, and (3) the remainder were distributed to the Company’s
stockholders and paid as Incentive Fee in accordance with the Income Incentive
Fee described in clauses (1) and (2) above for determining the amount of the
Income Incentive Fee; provided, however, that in no event shall the Income
Incentive Fee paid in connection with the completion of a Spin-Off transaction
(x) include the portion of the Income Incentive Fee attributable to deferred
interest features of a particular investment that is not transferred pursuant to
a Spin-Off transaction until such time as the deferred interest is received in
cash, or (y) exceed 20% of the Company’s Pre-Incentive Fee net investment income
accrued by the Company for the fiscal quarter as of the date of the completion
of the Spin-Off transaction. The Company shall make the payment of the Income
Incentive Fee paid in connection with the completion of a Spin-Off transaction
in cash on or immediately following the date of the completion of a Spin-Off
transaction. After a Spin-Off transaction, all calculations relating to the
Incentive Fee payable shall be made beginning on the day immediately following
the completion of the Spin-Off transaction without taking into account the
exchanged shares of the Company’s common stock (or contributions, distributions
or proceeds relating thereto).

 

(ii)(A) The second part of the Incentive Fee (the “Capital Gains Fee”) shall be
determined and payable in arrears as of the end of each calendar year (or upon
termination of this Agreement as set forth below), commencing with the calendar
year ending December 31, 2016, and shall equal 20.0% of the Company’s aggregate
cumulative realized capital gains, if any, from the date of the Company’s
election to be regulated as a BDC through the end of the relevant calendar year,
computed net of aggregate cumulative realized capital losses and aggregate
cumulative unrealized capital depreciation through the end of such year, less
the aggregate amount of any previously paid Capital Gains Fee; provided,
however, that no Capital Gains Fee shall be paid to the Adviser for any calendar
year in which the sum of the Company’s (1) Pre-Incentive Fee net investment
income and (2) realized gains less realized losses and unrealized capital
depreciation from the date of the Company’s election to be regulated as a BDC
through the end of such calendar year, expressed as a rate of return on the
value of the Company’s net assets (defined as total assets less liabilities) at
the end of such calendar year is less than 8.0% until the first subsequent
calendar quarter in which the sum of the Company’s (1) Pre-Incentive Fee net
investment income and (2) realized gains less realized losses and unrealized
capital depreciation from the date of the Company’s election to be regulated as
a BDC through, and including, the end of such subsequent calendar quarter,
expressed as a rate of return on the value of the Company’s net assets (defined
as total assets less liabilities) at the end of such calendar quarter is equal
to or exceeds 8.0%; provided, further, that in no event shall any Capital Gains
Fee be paid for any prior year after the three-year anniversary of the end of
such year. For purposes of this Section 3(b)(ii), the Company’s “aggregate
cumulative realized capital gains” shall not include any unrealized
appreciation. If such amount is negative, then no Capital Gains Fee shall be
payable for such year. In the event that this Agreement shall terminate as of a
date that is not a calendar year end, the termination date shall be treated as
though it were a calendar year end for purposes of calculating and paying a
Capital Gains Fee.

 



 7 

 

 

(B) The Capital Gains Fee shall be payable in respect of the exchanged shares of
the Company’s common stock in connection with a Spin-Off transaction and shall
be calculated as of the date of the completion of a Spin-Off transaction as if
such date were a calendar year-end for purposes of calculating and paying the
Capital Gains Fee.

 

(c)No Income Incentive Fee or Capital Gains Fee shall be payable in connection
with a Spin-Off transaction unless, on the date of the completion of a Spin-Off
transaction, the sum of the Company’s (i) Pre-Incentive Fee net investment
income and (ii) realized capital gains less realized capital losses and
unrealized capital depreciation from the date of the Company’s election to be
regulated as a BDC through, and including, the date of the completion of such
Spin-Off transaction, is greater than 8% of the cumulative net investments made
by the Company since its election to be regulated as a BDC.

 

4.Covenants of the Adviser.

 

The Adviser covenants that it shall remain registered as an investment adviser
under the Advisers Act so long as the Company maintains its election to be
regulated as a BDC under the Investment Company Act. The Adviser agrees that its
activities shall at all times be in compliance in all material respects with all
applicable federal and state laws governing its operations and investments.

 

5.Limitations on the Employment of the Adviser.

 

The services of the Adviser to the Company are not exclusive, and the Adviser
may engage in any other business or render similar or different services to
others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Adviser shall be the only
investment adviser for the Company, subject to the Adviser’s right to enter into
sub-advisory agreements. The Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Adviser and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Adviser and directors, officers, employees, partners, stockholders,
members and managers of the Adviser and its affiliates are or may become
similarly interested in the Company as stockholders or otherwise.

 

6.Responsibility of Dual Directors, Officers and/or Employees.

 

If any person who is a manager, partner, officer or employee of the Adviser or
the Administrator is or becomes a director, officer and/or employee of the
Company and acts as such in any business of the Company, then such manager,
partner, officer and/or employee of the Adviser or the Administrator shall be
deemed to be acting in such capacity solely for the Company, and not as a
manager, partner, officer or employee of the Adviser or the Administrator or
under the control or direction of the Adviser or the Administrator, even if paid
by the Adviser or the Administrator.

 



 8 

 

 

7.Limitation of Liability of the Adviser; Indemnification.

 

The Adviser (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Adviser, including without limitation its sole member) shall not be liable to
the Company for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Company (except to the
extent specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services),
and the Company shall indemnify, defend and protect the Adviser (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Adviser, including without
limitation its members and the Administrator, each of whom shall be deemed a
third party beneficiary hereof) (collectively, the “Indemnified Parties”) and
hold them harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or otherwise based upon the performance of any of the Adviser’s
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company. Notwithstanding the preceding sentence of this Section 7 to the
contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of criminal conduct, willful misfeasance, bad faith or gross negligence
in the performance of the Adviser’s duties or by reason of the reckless
disregard of the Adviser’s duties and obligations under this Agreement (as the
same shall be determined in accordance with the Investment Company Act and any
interpretations or guidance by the SEC or its staff thereunder).

 

8.Effectiveness, Duration and Termination of the Agreement.

 

(a) This Agreement shall become effective as of the first date above written.
The provisions of Section 7 of this Agreement shall remain in full force and
effect, and the Adviser shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Further, notwithstanding the
termination or expiration of this Agreement as set forth in this Section 8, the
Adviser shall be entitled to any amounts owed under Section 3 through the date
of termination or expiration and Section 7 shall continue in force and effect
and apply to the Adviser and its representatives as and to the extent
applicable.

 

(b) The Agreement shall continue in effect for two years from the date hereof
and thereafter shall continue automatically for successive annual periods,
provided that such continuance is specifically approved at least annually by (A)
the affirmative vote of a majority of the Board, or by the affirmative vote of a
majority of the outstanding voting securities of the Company, and (B) the
affirmative vote of a majority of the Company’s Independent Directors, in
accordance with the requirements of the Investment Company Act.

 

(c) This Agreement may be terminated at any time, without the payment of any
penalty, upon not more than 60 days’ written notice, by: (i) the affirmative
vote of a majority of the outstanding voting securities of the Company, (ii) the
affirmative vote of a majority of the Board, including a majority of the
Independent Directors, or (iii) the Adviser.

 

(d) This Agreement shall automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act).

 



 9 

 

 

(e) The provisions of Section 7 of this Agreement shall remain in full force and
effect, and the Adviser shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement. Further, notwithstanding the
termination or expiration of this Agreement as aforesaid, the Adviser shall be
entitled to any amounts owed under Section 3 through the date of termination or
expiration and Section 7 shall continue in force and effect and apply to the
Adviser and its representatives as and to the extent applicable.

 

9.Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 

10.Amendments.

 

This Agreement may be amended by mutual consent, but the consent of the Company
must be obtained in conformity with the requirements of the Investment Company
Act.

 

11.Entire Agreement; Governing Law.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. This Agreement shall be construed in accordance with the laws of
the State of New York and in accordance with the applicable provisions of the
Investment Company Act. To the extent the applicable laws of the State of New
York, or any of the provisions herein, conflict with the provisions of the
Investment Company Act, the latter shall control.

 

12.Miscellaneous.

 

The captions in this Agreement are included for convenience of reference only
and in no way define or delimit any of the provisions hereof or otherwise affect
their construction or effect. If any provision of this Agreement shall be held
or made invalid by a court decision, statute, rule or otherwise, the remainder
of this Agreement shall not be affected thereby. This Agreement shall be binding
on, and shall inure to the benefit of the parties hereto and their respective
successors.

 

13.Counterparts.

 

This Agreement may be executed in counterparts by the parties hereto, each of
which shall constitute an original counterpart, and all of which, together,
shall constitute one Agreement.

 

 10 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

 

 

RUNWAY GROWTH CREDIT FUND INC.

 

          By: /s/ R. David Spreng       Name: R. David Spreng      

Title: President and Chief Executive Officer

 

         

RUNWAY GROWTH CAPITAL LLC

 



          By: /s/ R. David Spreng       Name: R. David Spreng       Title:
President  

 

 

[Signature Page to Investment Advisory Agreement]

 

 

 

 

Exhibit A

 

X1Y1 = 0.4375% of Pre-Spin-Off Gross Assets as of December 31, 2016

 

X2Y1 = 0.4375% of Pre-Spin-Off Gross Assets as of March 31, 2017

 

X3Y1 = 0.4375% of Pre-Spin-Off Gross Assets as of June 30, 2017

 

X4Y1 = 0.4375% of Pre-Spin-Off Gross Assets as of September 30, 2017

 

X1Y2 = 0.4375% of Pre-Spin-Off Gross Assets as of December 31, 2017

 

X2Y2 = 0.4375% of Pre-Spin-Off Gross Assets as of March 31, 2018

 

XY1 = X1Y1 + X2Y1 + X3Y1 + X4Y1

 

YY1 = Actual Operating Expenses of Adviser for the year ended December 31, 2017

 

EF = XY1 – YY1

 

IF/THEN ON APRIL 1ST:

 

·If EF is negative, no adjustment is required as YY1 is greater than 1.75%.

 

·If EF is positive, the Company shall pay the Adviser an amount equal to X2Y2 –
EF

 

·If X2Y2 – EF is negative, the Company shall reduce the Base Management Fee in
subsequent quarters, as applicable, until such time as EF has been reduced to
zero

 

 



 

